Citation Nr: 1632784	
Decision Date: 08/18/16    Archive Date: 08/26/16

DOCKET NO.  13-00 507A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to service connection for a scar on the back.

2.  Entitlement to service connection for bilateral lower extremity peripheral neuropathy.

3.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for an acquired psychiatric disability.

4.  Entitlement to an increased rating for Barrett's esophagus, GERD, and hiatal hernia, currently evaluated as 10 percent disabling.  

5.  Entitlement to an increased rating for bilateral pes planus, currently evaluated as 30 percent disabling.

6.  Entitlement to an increased rating for bilateral plantar fasciitis, evaluated as 10 percent disabling prior to May 18, 2010, 100 percent disabling from May 18, 2010 to July 1, 2010, 10 percent disabling from July 1, 2010 to October 6, 2010, 100 percent disabling from October 6, 2010 to December 1, 2010, and 10 percent disabling from December 1, 2010.  

7.  Entitlement to an increased rating for bilateral hearing loss disability rated as noncompensable prior to January 15, 2015, and as 20 percent from that date. 



REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant and his wife


ATTORNEY FOR THE BOARD

T. Wishard, Counsel


INTRODUCTION

The Veteran had active military service from June 1959 to June 1962.

These matters come before the Board of Veterans' Appeals (Board) from October 2009, December 2011, and December 2012 rating decisions of the Department of Veterans Affairs (VA), Regional Office (RO) in St. Petersburg, Florida.  

In October 2015, the Veteran and a witness testified at a Travel Board hearing before the undersigned Veterans Law Judge.  A transcript of that hearing is of record.  

The issues of entitlement to service connection for bilateral lower extremity peripheral neuropathy and the newly reopened acquired psychiatric disability, and the rating issues for Barrett's esophagus, GERD, and hiatal hernia, bilateral pes planus, bilateral plantar fasciitis, and hearing loss disability are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ). 


FINDINGS OF FACT

1.  The Veteran is not in receipt of service connection for a back disability.

2.  Many years after separation from service, the Veteran had surgery for a nonservice-connected back disability which he contends left him with a scar.

3.  A 1982 RO decision denied the Veteran's claim for service connection for an acquired psychiatric disability (any nervous condition; anxiety depression).

4.  Clinical records regarding the Veteran's mental state as it relates to pain are sufficient to constitute new and material evidence for the purpose of reopening the previously denied claim.


CONCLUSIONS OF LAW

1.  The criteria for service connection for a scar on the back have not been met.  38 U.S.C.A. §§ 1101, 1131, 1154, 5107; 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.310 (2015).

2.  Evidence received since the December 1982 RO decision that denied service connection for any nervous condition (to include anxiety depression), which was the last final denial with respect to this issue, is new and material; the claim is reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2014); 38 C.F.R. §§ 3.156(a), 20.302 (2015).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

With respect to the Veteran's claim herein, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2015); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).  Any defect as to notice was not prejudicial to the Veteran as he has been provided with the elements necessary for service connection on a secondary basis in the December 2012 statement of the case.  In addition, he is not in receipt of service connection for a back disability, which he contends is the cause of his scar.  Finally, he has not contended that he is unaware of the requirements for service connection on a secondary basis or that he has been prejudiced by any defect as to notice.  

The Board finds that all relevant facts have been properly and sufficiently developed in this appeal and no further development is required to comply with the duty to assist the Veteran in developing the facts pertinent to the claims.  Essentially, all available evidence that could substantiate the claims has been obtained.

Legal Criteria

Establishing service connection generally requires medical evidence or, in certain circumstances, lay evidence of the following: (1) A current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) nexus between the claimed in-service disease and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed.Cir.2009); Jandreau v. Nicholson, 492 F.3d 1372 (Fed.Cir.2007); Hickson v. West, 12 Vet. App. 247 (1999); Caluza v. Brown, 7 Vet.App. 498 (1995), aff'd per curiam, 78 F.3d 604 (Fed.Cir.1996) (table).  

Under 38 C.F.R. § 3.310, service connection may be granted for disability that is proximately due to or the result of a service-connected disease or injury, or for the degree of disability resulting from aggravation of a nonservice-connected disability by a service-connected disability. See also Allen v. Brown, 7 Vet. App. 439 (1995).

Analysis

The Board has reviewed all of the evidence in the Veteran's claims file, with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence of record.  Gonzales v. West, 218 F.3d 1378 (Fed. Cir. 2000).  Therefore, the Board will summarize the relevant evidence where appropriate, and the Board's analysis below will focus specifically on what the evidence shows, or fails to show, as to the claims.

Service Connection - Scar on the Back

The Veteran contends that while in service he injured his back and that more than twenty years post service, he had three back surgeries which resulted in a scar. 

The Veteran is not in receipt of service connection for a back disability.  Service connection for a back disability was denied by the RO and the RO has denied subsequent claims to reopen.  (See June 1981, December 1982, January 1983, January 2004, April 2006, December 2011, and August 2015 rating decisions.)

As the Veteran is not in receipt of service connection for a back disability, any disability causally related to, or aggravated by, his back does not warrant service connection.

As the preponderance of the evidence is against the claim, the benefit of the doubt rule is not applicable.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 (1990). 

New and Material Evidence - Service connection for an acquired psychiatric disability

The Veteran is in receipt of service connection for the following disabilities: pes planus, bilateral hearing loss, tinnitus, Barrett's esophagus, GERD, and hiatal hernia, and plantar fasciitis effective from October 2009.

The Veteran also has numerous nonservice-connected disabilities, to include disabilities of the back, cervical spine, hip, legs, left shoulder, and ankles, and also has been diagnosed with cancer, fibromyalgia, and hypertension.

The Veteran contends that he has an acquired psychiatric disability causally related to, or aggravated by, active service and/or a service-connected disability.  (In a December 1982 rating decision, the RO denied the Veteran's claim for service connection for a nervous condition.)  

The Veteran's claim for an acquired psychiatric disability was denied in 1982 because the RO found that the Veteran's psychogenic GI reaction in service had only occurred once and there was no continuity of treatment since discharge from service to the time of the claim.  

Evidence added to the record since that time reflects an indication that the Veteran may have an acquired psychiatric disability causally related to a service-connected disability.  

A 2012 VA record reflects that the Veteran attributes much of his mood issues to his foot pain/ambulatory problems. 

An April 2013 record reflects that the Veteran states that he is embarrassed because he has to wear shoes in sizes that are too big; the clinician stated that this may lead to the Veteran's isolationism. 

Thus, the evidence raises a reasonable possibility of substantiating the claim and the claim is reopened. Shade v. Shinseki, 24 Vet. App. 110 (2010).


ORDER

Entitlement to service connection for a scar on the back is denied. 

New and material evidence has been received to reopen a claim of entitlement to service connection for an acquired psychiatric disability; the claim is reopened and the appeal is allowed to this extent. 


REMAND

Service connection for an acquired psychiatric disability

The Veteran has service-connected disabilities but also has numerous nonservice-connected disabilities which he has previously stated were the cause of his depression.

The records reflect that post service, in December 1981, the Veteran sustained injuries (shoulders, back, and neck) while loading freight for a trucking company.  

A December 1997 University of Pennsylvania Health System (Dr. A. Kumar) reflects that the Veteran had a post-service accident and, in pertinent part, reflects as follows: 

This injury resulted in multiple skeletal damage to the patient and he has had multiple surgeries on his right and left upper extremity for the past several years.  He now reports that his mood is low and this is associated with difficulty in maintaining sleep and early morning awakening. . . . The patient was a trucker for several years until the injury approximately two years ago.  He reports persistent frustration with getting appropriate insurance payment for his medical care. 

A March 2002 record reflects the Veteran had a work-related accident in 1995 when a pile [of] table tops weighing approximately 800 to 900 pounds fell on top of him resulting in surgeries to the left knee, cervical spine, right wrist, right fingers, bilateral thumbs, bilateral carpal tunnel releases, left wrist, and bilateral shoulders.  On March 10 2000, the Veteran fell while walking his dog fracturing the left elbow, damaging the ulnar nerve which required surgery, and damaging the left hip damage.  

A December 2002 record from "Owens, Verganri, Unwala Cardiology Associates" reflects that the Veteran "has a history of depression, which he relates to the industrial accident he had several years ago, which has left him with significant skeletal problems and multiple surgeries."

2003 VA records reflect that the Veteran had chronic pain "2nd multiple injuries in previous occupation as tractor trailer driver. and that his "depression started primarily after he had a neck injury [post service]" and that he has chronic problems with the chronic back pains and the neck pains, the knee pains, and the shoulder pains and the wrist pains and the hand pains.  

2004 and 2005 VA records reflect that the Veteran reported stress due to a heart complaint, buying a new home which had mold, medical problems, and his VA claim.  It was noted that his attempt to get service connection for his back "is clearly affecting his mental health"; he was getting stressed, anxious, frustrated, irritable, and saddened by the perceived lack of assistance.  It was also noted that he has become increasingly depressed and anxious, more so later in life when his medical problems began to accumulate.  His mobility is severely limited and this has not allowed him to go back to work.

Additional records reflect that the Veteran has reported that he is frustrated with his claim, but also with his medical problems, to include his feet (e.g. January 2007 VA examination report, January 2008, June 2008, October 2008, and January 2009 VA clinical records).

An October 2009 VA examination report reflects that the Veteran feels "rejected from the VA and has been fighting claims process for 30 years", that the Veteran is unhappy with the medical care he receives at VA, and that his anxiety and depression began in service.  

A November 30, 2009 private record reflects that the Veteran has "multiple orthopedic and musculoskeletal complaints which have limited his mobility and have caused chronic pain."  The report mentions more than ten disabilities which cause problems to include fibromyalgia, myofascial pain, paresthesias in legs, weakness, and decreased balance, and notes that the Veteran has been prescribed a motorized scooter, but fails to note the Veteran's service-connected disabilities.  

2010 records reflect that the Veteran had a nonservice-connected hip replacement and reported pain which progressed down into legs, calves, ankle, and foot, that he had foot and ankle pain, that injections were not helping his heel pain, and that he had nonservice-connected tarsal tunnel release surgery.   

November 2012 correspondence from a social work therapist (B. Jeremy) reflects his opinion that the Veteran's psychiatric disorders are secondary to "his numerous medical and pain issues initially diagnosed while serving in the Marine Corps and already deemed as service connected [Barrett's Esophagus and Pes Planus]."  A 2012 VA record reflects that the Veteran attributes much of his mood issues to his foot pain/ambulatory problems. 

An April 2013 record reflects that the Veteran states that he is embarrassed because he has to wear shoes in sizes that are too big; the clinician stated that this may lead to the Veteran's isolationism. 

2015 VA records reflect that the Veteran reported that his anxiety was increased due to denial of a VA clothing allowance and/or how he was treated by VA (e.g. January 2015, March 2015, November 2015 VA clinical records).

In sum, the Veteran has reported that his depression and/or anxiety is related to pain from his nonservice-connected disabilities, from his service-connected disabilities, from personal stressors, and/or from frustration with the VA system.  The Board finds that a VA mental health examination is needed.  38 C.F.R. § 3.159(c)(4).  

Service connection for peripheral neuropathy of bilateral lower extremities

A November 2009 Vero Orthopaedics, Vero Neurology record reflects that the Veteran had bilateral ulnar neuropathy and questioned whether he had peripheral neuropathy because he had worsened symptoms of numbness and tingling in both hands and feet. 

A November 2010 Vero Orthopaedics/Vero Neurology record reflects that the Veteran was seen for peripheral neuropathy and fibromyalgia. 

April 2013 correspondence from Dr. T. Husainy reflects the following opinion after electromyographic studies and nerve conduction studies:

The findings on this study appear to reveal a combination of neuropathy which is not unusual in people with flat feet and other congenital feet deformities, and denervation potentials coming from chronic back problems that did not respond sufficiently to three back surgeries. 

The opinion, in which the clinician used the term "appear" and stated that "peripheral neuropathy is "not unusual" in the Veteran's situation, is too speculative to support a grant of service connection.  Regardless, it does support the need for a VA examination and opinion.  38 C.F.R. § 3.159(c)(4).  
 
The examiner should opine, if reasonably possible, if the Veteran has peripheral neuropathy or if his symptoms are manifestations of his tarsal tunnel syndrome, radiculopathy, or fibromyalgia.  If the Veteran has bilateral lower extremity peripheral neuropathy, the examiner should opine as to whether it is as likely as not due to, or chronically aggravated by, his service-connected pes planus and/or plantar fasciitis.  

Rating for Barrette's esophagus, GERD, and hiatal hernia

The Veteran's wife testified, on the Veteran's behalf, at the October 2015 Board hearing that the Veteran's Barrette's esophagus/GERD/ hiatal hernia condition has worsened.  (See Board hearing transcript, page 18.)  Thus, the Veteran should be afforded another examination. 

Rating Pes Planus
Plantar Fasciitis

It has been more than five years since the last examinations of the feet.  The Veteran testified that he was prescribed a wheelchair due to his service-connected foot disabilities and his non-service-connected ankle disabilities.  The Board finds that a current examination of the Veteran's symptoms may be useful to the Board.

The examiner, if reasonably possible, should differentiate the symptoms manifested by his service-connected disabilities from those which are manifested by his nonservice-connected disabilities. (See VA and private records, to include December 2015 record by Dr. Freeland.)

Rating Hearing Loss Disability

In his February 2015 substantive appeal (VA Form 9), the Veteran requested a videoconference Board hearing on the issue of an increased rating for his bilateral hearing loss disability. 

November 2015 RO correspondence reflects that the Veteran was put on a list for a Travel Board hearing, but the claims file does not reflect that he has been afforded such a hearing, or the videoconference Board hearing which he actually requested.  Thus, a remand is warranted. 

Accordingly, the case is REMANDED for the following action:

1.  Associate with the claims file all pertinent private and VA records from January 2016 to present for an acquired psychiatric disability, pes planus, plantar fasciitis, and peripheral neuropathy.

2.  After completion of the foregoing, schedule the Veteran for an examination to determine the current nature and likely etiology of any peripheral neuropathy of bilateral lower. All necessary tests should be performed.  Copies of all pertinent records should be made available to the examiner for review.  

Based on the examination and review of the record, the examiner should address the following:  

The examiner should opine, if reasonably possible, if the Veteran has peripheral neuropathy or if his symptoms are manifestations of his tarsal tunnel syndrome, radiculopathy, or fibromyalgia.  If the Veteran has bilateral lower extremity peripheral neuropathy, the examiner should opine as to whether it is as likely as not due to, or chronically aggravated by, his service-connected pes planus and/or plantar fasciitis

The examiner must provide a rationale for all opinions.  

3.  Schedule the Veteran for an examination to determine the current severity of his Barrett's esophagus, GERD, and hiatal hernia.  Copies of all pertinent records should be made available to the examiner for review.  The examiner is requested to delineate all symptomatology associated with, and the current severity of, the Barrett's esophagus, GERD, and hiatal hernia.  The appropriate Disability Benefits Questionnaire (DBQs) should be filled out for this purpose, if possible. 

4.  Schedule the Veteran for an examination to determine the current severity of his pes planus and plantar fasciitis.  Copies of all pertinent records should be made available to the examiner for review.  The examiner is requested to delineate all symptomatology associated with, and the current severity of, the pes planus and plantar fasciitis.  The appropriate DBQs should be filled out for this purpose, if possible. 

The examiner, if reasonably possible, should differentiate the symptoms manifested by his service-connected disabilities from those which are manifested by nonservice-connected disabilities. (e.g. fibromyalgia, tarsal tunnel syndrome, peripheral neuropathy, hip replacement).

5.  Schedule the Veteran for an appropriate examination, preferably with a psychiatrist, to determine the current nature and likely etiology of any diagnosed psychiatric disability.  Copies of all pertinent records should be made available to the examiner for review.  The examiner should consider the pertinent evidence of record to include the following: a.) the Veteran's post service December 1981 work-related injuries to shoulders, the back, and the neck; b.) the December 1997 University of Pennsylvania Health System (Dr. A. Kumar) report that the Veteran was doing quite well until a work-related accident in approximately 1995, and the Veteran reported persistent frustration with getting appropriate insurance payment for his medical care; c.) a March 2002 record which reflects a significant 1995 work related accident and notes numerous medical conditions; d.) a December 2002 record from "Owens, Verganri, Unwala Cardiology Associates" which reflects that the Veteran "has a history of depression, which he relates to the industrial accident he had several years ago, which has left him with significant skeletal problems and multiple surgeries"; e.) a May 2003 record VA record which reflects that the Veteran was on medication for his anxiety and reported difficulties with his hands and wrists and back and had chronic pain secondary to multiple injuries in his post service occupation and a diagnosis of adjustment disorder with mixed mood secondary to pain due to multiple injuries; f.) a July 2003 VA record which notes that the Veteran's depression started primarily after he had a neck injury; g.) the clinical records which reflect that the Veteran's stress triggers and his frustration with the VA system (e.g. Marc 2004, May 2004, August 2004, September 2004, February 2005, August 2005, January 2008, 2009 VA examination report, 2015 VA clinical records); h.) the records which reflect that the Veteran is frustrated with his pain and physical limitations (e.g. January and October 2008; and i.) the Veteran's service-connected disabilities and his complaints of pain related to them (e.g. 2012 report that he attributes much of his mood issues to his foot pain/ambulatory problems and April 2013 record which reflects that the Veteran states that he is embarrassed because he has to wear shoes in sizes that are too big; the clinician stated that this may lead to the Veteran's isolationism).

Based on the examination and review of the record, the examiner should opine as to whether it is as likely as not that the Veteran has an acquired psychiatric disability which is caused by, or aggravated by his service-connected pes planus and/or plantar fascitis or if it is more likely than not caused by a nonservice-connected disability (e.g. ankle disability, hip disability, cancer, fibromyalgia, back, etc.) and/or some other factor such as frustration with the VA system. 

The clinician should consider and discuss as necessary the clinical records.  (In this regard, the Board notes that the Veteran has previously stated that he was hospitalized in service for 45 days due to his back and that some clinical records reflect that he is in receipt of service-connection for such; however, the STRs do not support his contention, and he is not in receipt of service connection for a back disability.  Thus, the clinician should ensure that he/she has an accurate history as to the Veteran's actual service-connected and nonservice-connected disabilities prior to rendering an opinion.)

If the clinician finds that the Veteran has an acquired psychiatric disability chronically aggravated by a service-connected disability, the clinician should, if reasonably possible, state the degree of aggravation.

The examiner must provide a rationale for all opinions.  

6.  Following completion of the above, readjudicate the issues on appeal.  If a benefit sought is not granted, issue a Supplemental Statement of the Case and afford the appellant and his representative an appropriate opportunity to respond.  Thereafter, the case should be returned to the Board, as appropriate for further appellate consideration.

7.  Schedule the Veteran for a videoconference hearing before a Veterans Law Judge of the Board, unless otherwise notified by the appellant or his representative on the issue of entitlement to an increased rating for bilateral hearing loss disability. 

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
M.E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


